       2:17-cr-20037-JES-JEH # 171        Page 1 of 16                                         E-FILED
                                                               Friday, 07 December, 2018 05:11:46 PM
                                                                          Clerk, U.S. District Court, ILCD


                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )       Hearing Requested
                                          )
       Defendant.                         )

           REPLY TO GOVERNMENT’S RESPONSE TO THE MOTION
      TO SUPPRESS JAIL COMMUNICATIONS AND FRUITS THEREOF (R. 98)

       Mr. Christensen submits this reply to the government’s response to his Motion to

Suppress Jail Communications and Fruits Thereof (Response), Dkt 142; Motion, Dkt. 98.

       1.     Mr. Christensen’s Motion alleges that the government’s monitoring of all

his phone calls and other communications from the Macon County Jail and then the

Livingston County Jail since his arrest for the purpose of gathering evidence to be used

against him in this capital case violates both his Fourth and Fifth Amendment rights.

       At the outset, it is important to note that the Response does not take issue with the

most crucial factual allegations of the Motion. Thus, the Response does not challenge that:

(1) the monitoring by federal agents was done without the benefit of a warrant, Motion,

at 1; (2) the calls and communications were not reviewed by officials at the respective

jails, or, if so, only on a cursory basis, Motion, at 2; (3) the communications were turned



                                              1
        2:17-cr-20037-JES-JEH # 171              Page 2 of 16



over to federal agents at their request1, id.; (4) the purpose of the monitoring of these

communications was not related to security of the institutions, but to gather evidence to

use against Mr. Christensen; and (5) federal agents listened to and catalogued hundreds

of Mr. Christensen’s phone calls and other communications.

        2.      The Response cites several cases holding a pretrial detainee has no

expectation of privacy in his calls and communications because of the security concerns

of the institutions. Response, at 3-5. Many of these same cases were cited in the Motion, at

8-10. But, the Response is incorrect when it reads these cases as holding that a pretrial

detainee has no Fourth Amendment protections. See Motion, at 7-10; ¶ 3, infra. The

rationale underlying all these cases is that a pretrial detainee surrenders his privacy

rights when the warrantless interception is for the purpose of security. When done

simply to gather evidence to be used against him, that justification vanishes. See Motion,

at 13-14.

        As noted, the Response does not take issue with the fact that the purpose of the

monitoring of Mr. Christensen’s communications was to gather evidence to be admitted

against him, particularly in the penalty proceeding, an allegation that could hardly be

denied in light of the communications between federal agents, including those between

a prosecutor and jail officials. See Motion, 3-7. Indeed, the government directly admits the

purpose of the federal agents’ listening to all these calls was for purpose of obtaining



1
 In this regard, the Response states nothing more than: “The recordings of those phone calls have been
received by the United States and immediately turned over to the defendant.” Id. 2.
                                                    2
       2:17-cr-20037-JES-JEH # 171          Page 3 of 16



evidence to use against Mr. Christensen, Response, at 2, claiming that “[i]t is a common

practice for federal and state investigators to review jail recorded calls to obtain

evidence that can be used in a criminal prosecution.” Id. 8. Nowhere does the Response

suggest that the monitoring was done for security of the institution.

       3.     At pages 8-9, the Response suggests some dispensation because, allegedly, its

“sole” purpose was not to scavenge for evidence in search of a death sentence but to locate the

remains of Ms. Zhang. While the defense does not question the strong interest in locating the

remains of Ms. Zhang, the government cannot realistically claim this to be the real purpose in

light of its repeated statements that it reserves the right to use the contents of all these calls

against Mr. Christensen despite the fact that none relate any information concerning the

remains. Further, the January 31, 2017 e-mail from the prosecutor to the Administrator of the

Livingston County Jail clearly states that the government agents wanted to review the

recordings for use in the “death penalty phase” of Mr. Christensen’s trial. And despite the

ineffectual and unexplained insistence that the e-mails are somehow “removed from context,”

Response, at 8, they cannot reasonably be interpreted for any purpose other than the plain

import of their words.

       Ultimately, this explanation makes no difference, as it amounts to the same thing – a

search for evidence. In any event, this does not constitute an exception to the Fourth

Amendment’s warrant requirement absent a showing of exigent circumstances.




                                               3
        2:17-cr-20037-JES-JEH # 171              Page 4 of 16



        4.      To the extent that the Response is suggesting that the interest in locating

the remains excuses the failure to obtain a warrant, it is incorrect. Exigent circumstances

permit warrantless searches in certain emergencies such as hot pursuit, prevention of

the imminent destruction of evidence or to save property or lives. See generally Warden v.

Hayden, 387 U.S. 294 (1967); Michigan v. Tyler, 436 U.S. 499 (1978). None of these

situations is applicable to the warrantless search of Mr. Christensen’s communications

months after the disappearance of Ms. Zhang.

        Two recent cases of the Supreme Court in drunk driving cases, rejecting

governmental claims of an important or compelling state interest to justify searches

without a warrant, bear on this issue. Missouri v. McNeely, 133 S. Ct. 1552 (2013), rejected

Missouri’s request for a per se rule allowing the drawing of blood after an arrest for

drunk driving, holding that exigent circumstances must be evaluated on a case-by-case

basis. In discrediting Missouri’s argument that it could proceed without a warrant, the

Court emphasized that such “compelled intrusions”2 into the body invade an

individual’s “most personal and deep-rooted expectations of privacy.” Id. 1558. The


2
 In McNeely, the compulsion resulted from the threat of suspension of one’s driver’s license for refusal to
submit to the withdrawal of blood. In a capital case, the compulsion to “consent” to the monitoring by the
government for the purpose of obtaining evidence is even stronger – the threat to be cut off from the
support of family and friends during the pendency of a proceeding where your life is at stake and where
maintaining those very relationships is more far important than in the normal case. See Motion, at 20-21.
Allowing the government free access to the jail recordings also potentially inhibits the development of
mitigation, which depends to some extent on family and friends being able to continue and express close
relationships with one another. Mr. Christensen reserves issues relating to the Eighth Amendment
implications of this practice, depending on the resolution of these issues raised in this Motion and the
extent of any permitted use of the phone calls if a sentencing hearing is required.


                                                     4
       2:17-cr-20037-JES-JEH # 171            Page 5 of 16



Court also rebuffed Missouri’s arguments that a warrant was unnecessary because there

was probable cause to arrest and the blood was drawn in a reasonable medical manner,

id. 1560, and that the warrantless procedure should be permitted because of a motorist’s

diminished expectation of privacy. Id. 1564. In conclusion, McNeely held that the general

importance of the government’s interest “does not justify departing from warrant

requirement without showing exigent circumstances that make securing a warrant

impractical in a particular case.” Id. 1565

       While considering the issues in the context of the search-incident-to-an-arrest

doctrine rather than exigent circumstances, the Supreme Court’s subsequent decision in

Birchfield v. North Dakota, 136 S. Ct. 2160 (2016), is still instructive. Birchfield again

examined issues surrounding the application of “implied consent” laws that require

drivers arrested for drunk driving to consent to tests upon pain of losing their licenses

for refusal to do so. Two different regimes were at issue in Birchfield, the drawing of

blood and the administration of a breathalyzer. For Fourth Amendment purposes, the

outcome was different. As to breathalyzers, the Court held that the intrusion on privacy

interests was “negligible,” reveals only limited information, which is not unduly

exposed to the public, and is “[un]likely to cause any great embarrassment [beyond] []

that inherent in any arrest.” Id. 2166-67. But the Court held “blood tests are a different

matter.” Id. 2178. Noting that they are “significantly more intrusive” and potentially

reveal more information than the limited purpose of the extraction, id., the Court held



                                                5
       2:17-cr-20037-JES-JEH # 171            Page 6 of 16



there is “no satisfactory justification for demanding the more intrusive alternative

justification without a warrant.” Id. 2184.

       In addition to the point noted in the preceding footnote and the discussion of the

government’s “implied consent” argument in the next numbered paragraph, there are

several lessons from McNeely and Birchfield that apply here. First, Birchfield reaffirmed

several prior cases holding that the degree of the intrusion is important to the Fourth

Amendment analysis. See Motion, at 14-16. Like, the blood extraction in Birchfield, and

unlike the breathalyzer, the degree of the intrusion here – listening to literally hundreds

of calls over a period of approximately a year and a half - is far more than minimal. This

invasion does not involve the retrieval of “limited information,” as in the breathalyzer.

Second, unlike Bloomfield, where the Court found that the breathalyzer was “unlikely to

cause embarrassment,” as noted in the Motion, at 16, the subjects discussed, particularly

between Mr. Christensen and his wife, allowed the government to pry into the

innermost recesses of Mr. Christensen’s mind on the most intimate and private matters,

violating the “most personal and deep-rooted expectations of privacy.” Third, while

recognizing that an arrestee has a “diminished expected of privacy,” Birchfield, 136 S. Ct.

at 2177, McNeely, 569 U.S. at 159, both cases nonetheless held that status does not

extinguish the arrestee’s Fourth Amendment rights, as suggested by the Response. Just

as the existence of a purported compelling governmental justification “does not

diminish a motorist’s privacy interest in preventing an agent of the government

piercing his skin,” McNeely, 569 U.S. at 159, Mr. Christensen’s incarceration as a pretrial

                                                6
        2:17-cr-20037-JES-JEH # 171               Page 7 of 16



detainee did not diminish his interest in government agents not piercing his mind and

insinuating themselves into his most intimate relationships except to the extent

necessary to ensure the security interests of the institutions.

        5.      The Response argues that because Mr. Christensen was informed the calls

were being recorded, this constitutes implied consent. Id. at 7-8. With the exception of

one case that doesn’t even address the issue,3 all the cases cited by the Response were

decided before the Supreme Court’s decision in Birchfield, which addressed North

Dakota’s claim that the driver impliedly consented to such testing by virtue of his

decision to drive on public roads. In North Dakota, the refusal to consent not only

resulted in civil and evidentiary penalties, but also subjected the refusing driver to a

misdemeanor conviction. Distinguishing its prior decisions approving the concept of

implied consent laws as a basis for evidentiary or civil consequences, the Court drew a

distinction as to the imposition of criminal penalties:

        It is another matter, however, for a State not only to insist upon an
        intrusive blood test, but also to impose criminal penalties on the refusal to
        submit to such a test. There must be a limit to the consequences to which
        motorists may be deemed to have consented by virtue of a decision to
        drive on public roads.

Id. 2186. Finding North Dakota’s suggestion of “implied consent” unreasonable under

the Fourth Amendment, the Court “conclude[d] that motorists cannot be deemed to

have consented to submit to a blood test on pain on committing a criminal offense.” Id.


3
 United States v. O’Brien, 870 F.3d 11, 16 (1st Cir. 2017), does not directly address the issue as it was not
raised, but does cite Novak for the proposition that such recordings are legal. Its significance in light of
Birchfield’s treatment of implied consent is minimal.
                                                     7
       2:17-cr-20037-JES-JEH # 171          Page 8 of 16



Similarly, it is unreasonable to attribute any realistic consent, implied or otherwise, to

Mr. Christensen’s forced election between maintaining his contact with his wife and

family in a capital case or the government’s unlimited eavesdropping and monitoring

all his communications for purpose of convicting him of a capital offense. Cf. Bullington

v. Missouri, 451 U.S. 430, 438-39 (1981) (double jeopardy prohibited defendant from

facing death penalty after sentence of life imposed in first trial under a bifurcated

proceeding where government bore burden of proving certain elements beyond a

reasonable doubt because second proceeding had all the “hallmarks of the trial on guilt or

innocence.”) (emphasis added).

       6.     In his Motion, at 7-10, Mr. Christensen asserts that he had a reasonable

expectation of privacy that his hundreds of phone calls would not be turned over en

masse to federal agents to rummage through at will in an effort to execute him. The

Response, at 5, answers by citing California v. Greenwood, 486 U.S. 35 (1988).

       It is true Greenwood held that an individual has no reasonable expectation of

privacy in trash he discards. But, there is a grand canyon of difference between the

voluntary act of throwing away trash with no antecedent involvement of the

government and the forced choice of either “consenting” to monitoring or being

effectively isolated from your closest family after the government has incarcerated you.

Greenwood reasoned that trash left on the streets is readily accessible to other members

of the public and that a person who discards trash has voluntarily done so “for the



                                              8
       2:17-cr-20037-JES-JEH # 171         Page 9 of 16



express purpose of conveying it to a third party,” and “’in an area particularly suited

for public inspection.” Id. 40-41. This is not analogous to the circumstances here.

       7.     Mr. Christensen’s Motion also raised a Fifth Amendment Due Process

claim, based on the unrestricted listening of his communications for the purpose of

punishment. Motion, at 17-21. Because Mr. Christensen is a pretrial detainee, the Fifth

Amendment does not permit punishment prior to conviction, a distinction made clear

in Bell v. Wolfish, 441 U.S. 520 (1979), which upheld the prison searches at issue there

because they were imposed for the institution’s security concerns and there was “no

intent to punish.” Motion, at17-21.

       The Response takes no issue with the authority cited in the Motion that the

infliction of punishment before conviction violates the Fifth Amendment or with the

factors relevant to that determination. The Response does not even address the Fifth

Amendment issue, a failure that cannot be explained by reliance on its Fourth

Amendment position, as the two constitutional claims are entirely separate and one

does not depend on the other. As Mr. Christensen has made it clear in his Motion, he

does not argue that the Fourth Amendment prohibited the jails from monitoring his

communications for security purposes. If such monitoring reveals evidence or other

criminal conduct, the government is not required to turn its head and if probable cause

exists, it may obtain a warrant authorizing more extensive surveillance for purposes

beyond the security interests of the jails. But, for the reasons already stated, further



                                              9
        2:17-cr-20037-JES-JEH # 171                Page 10 of 16



confirmed by the detailed summary of these calls which were disseminated to various

federal agents, punishment was the real objective here.

        8.       The Response objects that the recital of the substance of the e-mails in the

Motion was “unfair and gratuitous.” Id. at 8. In particular, it claims that the e-mails “are

removed from context and twisted well beyond their obvious meaning.” Id. The Motion

makes clear that referencing the language of the e-mails was for the purpose of

demonstrating that the federal agents were monitoring them not for the purpose of

security of the local jails but to obtain evidence to use against Mr. Christensen in pursuit

of a death sentence. There was nothing gratuitous about the references as they are

directly relevant to Mr. Christensen’s argument. In complaining that the e-mails are

“removed from context” and “twisted from their obvious meaning” the Response not

only fails to suggest any alternative context or meaning, it turns around in the next

sentence and concedes the very point for which these e-mails were offered when it

states “[i[t is a common practice for federal and state investigators to review recorded

jail calls to obtain evidence that can be used in a criminal prosecution.” Id.4 Further, the

claim that reference to the e-mails was gratuitous “because it does not support [the]

legal argument,” simply assumes its own conclusion.




4
 That it’s a “common practice,” even if true, does not translate to a legal practice, especially if not limited
in the manner suggested by the justification to protect the security of the institution.  
                                                      10
       2:17-cr-20037-JES-JEH # 171              Page 11 of 16



        9.      Apparently miffed at the light in which the e-mails show the participants

or perhaps seeking to redirect the issues, the government unleashes a barrage of

accusations at pages 8-10 of the Response. In one respect this is more of the same, as

throughout its pleadings the government repeatedly injects disparaging

characterizations such as, for example, describing defense arguments as “a diatribe

against capital punishment,” “meandering,” or nothing more than “stock capital

defense arguments,” unmindful or uncaring of the obligations imposed on defense

counsel in capital cases to “consider all legal claims potentially available” and “present

the claim as forcibly as possible.” See American Bar Association Guidelines for the

Appointment and Performance of Defense Counsel in Death Penalty Cases (February 2003),

Guideline 10.8, 31 Hofstra Law Review 913 (2003).

        Sensitive to the professional obligation of advocates to demonstrate respect for other

attorneys,5 recognizing that the government attorneys have the same obligation to zealously

represent the United States as do defense counsel their client, and proceeding on the

assumption that the Court is not interested in these sorts of exchanges between counsel, we

would normally just assign such tactics to misplaced adversarial zeal and not comment

further. But, because the tone and substance of the harangue of the Response’s closing

escalates prior false accusations unfairly suggesting misconduct by counsel,6 and, more



5
 See Illinois Rules of Professional Conduct of 2010: Preamble, Par. 5: “A lawyer should demonstrate
respect for the legal system and all who participate in it.”
6
 For instance, in its Response to the Defendant’s Motion to Bar and Suppress Identification Testimony
and Evidence, Dkt. 146, at 11, the government suggests that the defense “improperly attache[d] [an]
                                                   11
       2:17-cr-20037-JES-JEH # 171              Page 12 of 16



important, appears to be designed to prejudice the defense in the eyes of this Court and infect

the record, thereby potentially harming Mr. Christensen, they cannot go unanswered.

                a.      The Accusation that Counsel Violated the Protective Order

        The Response claims that the defense was specifically informed that the e-mails

were “work product,” protected by Rule 16(a)(2), and that counsel violated a Protective

Order prohibiting the dissemination of discovery material. Id. 10. Neither charge is

correct.

        It is true that the defense signed a Protective Order agreeing not to “allow it

[discovery] out of [their] custody” nor “allow it to be disseminated in any way.” It is

commonly understood that such provisions in Protective Orders do not apply to the use

of the discovery materials in connection with the criminal case and certainly do not

prohibit their use in proceedings before the Court. The Protective Order we signed

reflects, in essence, the requirements of Local Criminal Rule 16.2(B), which prohibits the

dissemination of discovery “for any purpose other than in direct relationship to the

criminal case to which the discovery pertains.” (Emphasis added). Obviously, the use of

this material was directly related to the criminal case and was consistent with the

commonly understood meaning of such language in Protective Orders.


internal DOJ memorandum to his motion. The document in question is a January 2017 memorandum
from Deputy Attorney General Sally Yates setting out recommendations for identification procedures in
criminal cases. See Dkt. 99, Exhibit 2-1. While the government’s legal arguments concerning the
significance of the memorandum are fair enough, not content with simply presenting them, the
government tosses in this implied accusation that the defense has improperly revealed some confidential
document of the Department of Justice despite the fact that the memorandum was the subject of a press
release and is published on the Department’s website. See https://www.justice.gov/archives/opa/press-
release/file/923201/download.
                                                   12
           2:17-cr-20037-JES-JEH # 171       Page 13 of 16



           Additional reasons suggest the unreasonableness of the allegation. First, the

government itself has repeatedly indicated that it “intends to use the materials and

recordings it has provided to the defense pursuant to Rule 16 during the trial” despite

requests by the defense to more specifically identify the evidence it intends to use.

Letter of Defense Counsel, July 11, 2018, at 5, Request # 9. The government has made

the same representation to the Court in its response to the defense’s Rule 12(b)(4)(B)

motion. Dkt 85, at 7 (“[T]he United States has also advised the defendant that it is

considering using all of the Rule 16 evidence in its case-in-chief at this time.” (Emphasis

added). Stated otherwise, these statements make it clear that the government intends to

“disseminate” part or all of the discovery during the proceedings as it sees fit. There is

no logical distinction between such “dissemination” during pretrial proceedings and

trial and, other than seeking a Protective Order, which was not done,7 defense counsel

are unaware of any provision in the rules that permits the government to use at its

pleasure, while the defense is somehow limited to its use only at the direction and

permission of the government.

           Further, none of the four defense counsel who met with the government to

discuss discovery requests recall the government asking the defense to treat this

discovery as protected work product under Rule 16(a)(2), as alleged in the Response, and

no such request was made in the letter transmitting the material. Had such a request



7
    See Fed. R. Crim. P. 16(b). 
 
                                               13
       2:17-cr-20037-JES-JEH # 171              Page 14 of 16



been made, counsel would have had no issue with accommodating the government and

filing the e-mails under seal.

                b.      The Suggestion that Defense Counsel Was Attempting to Influence
                        Press Coverage

        The most feigned outrage was saved for footnote 4, at 9-10, where the

government suggests the need to take care in pleadings because of their “potential to

taint the jury pool.” This remark elevates irony and chutzpah8 to a new level in light of

prior events in this case. On February 7, 2018, the defense filed a Sealed Exhibit D to its

Memorandum in Support of Proposed Scheduling Order that referenced a confidential

matter that had the potential to taint the jury pool in the most fundamental way. See

Dkt. 60. Apparently sensing an advantage of having this confidential matter made

public, the government filed a motion to strike the Exhibit or unseal it, allegedly to

permit the government to file a response (which it could have done without the

unsealing). Dkt. 69. After the defense filed a response pointing out the potential

prejudice and violations of canons of ethics entailed in the government’s request, Dkt.

72, the Court denied the government’s motion to unseal. Sealed Dkt. 75. In light of these

events, the Court should give no weight to the government’s claims of misconduct and

gently remind the government that such accusations should not be lightly made.




8
 For a legal definition of “chutzpah,” see Harbor Ins. Co. v. Schnabel Foundation Co., Inc., 946 F.2d
930, 938, n.5 (1991)(“a young man convicted of murdering his parents, who argues for mercy, on the
ground that he is an orphan.”).
                                                   14
      2:17-cr-20037-JES-JEH # 171     Page 15 of 16



      WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.

            Respectfully submitted,

            /s/Elisabeth R. Pollock               /s/ George Taseff
            Assistant Federal Defender            Assistant Federal Defender
            300 West Main Street                  401 Main Street, Suite 1500
            Urbana, IL 61801                      Peoria, IL 61602
            Phone: 217-373-0666                   Phone: 309-671-7891
            FAX: 217-373-0667                     Fax: 309-671-7898
            Email: Elisabeth_Pollock@fd.org       Email: George_Taseff@fd.org

            /s/ Robert Tucker                     /s/ Julie Brain
            Robert L. Tucker, Esq.                Julie Brain, Esq.
            7114 Washington Ave                   916 South 2nd Street
            St. Louis, MO 63130                   Philadelphia, PA 19147
            Phone: 703-527-1622                   Phone: 267-639-0417
            Email: roberttuckerlaw@gmail.com      Email: juliebrain1@yahoo.com




                                        15
      2:17-cr-20037-JES-JEH # 171        Page 16 of 16



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           16
